Westchester County. The Frank Miller Lumber Co. (a corporation organized under the laws of the State of Connecticut), plaintiff, v. William J. Hatfield, doing business as Hatfield Bros., defendant.”— Action to recover for goods sold and delivered. Order denying appellant’s motion for arbitration of respondent’s claim alleged'in its complaint, and for a stay of all proceedings until arbitration shall have been had, insofar as appealed from, affirmed, with $10 costs and disbursements. No opinion. Lewis, P. J., Hagarty, Adel, Aldrich and Nolan, JJ., concur.